— Appeals by defendant from two judgments of the Supreme Court, Kings County (Vetrano, J.), both rendered December 16, 1981, convicting him of robbery in the first degree, criminal possession of a weapon in the second degree, and attempted criminal possession of a weapon in the second degree, upon his pleas of guilty, and sentencing him as a second violent felony offender.
Judgments affirmed.
Defendant failed to raise before Criminal Term the argument that he should be relieved of his guilty pleas, and therefore the *726issue is not preserved for review (People v Pellegrino, 60 NY2d 636; People v Guerra, 99 AD2d 787). Moreover, upon examining the record we find that defendant, who was represented by counsel, refused Criminal Term’s offer, after the imposition of the sentences, to permit him to withdraw his pleas and go to trial. We further find that defendant was correctly sentenced as a second violent felony offender. Finally, in view of the fact that he received the minimum sentences permitted by law (Penal Law, § 70.04, subd 3, par [a]), any claim that he was denied the effective assistance of counsel because no objection was made to the length of the sentences is specious. Mollen, P. J., Bracken, O’Connor and Niehoff, JJ., concur.